DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
 Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the product does not have a physical or tangible form, such as information or a computer program per se when claimed as a product without any structural recitations. The program must be stored in a physical or tangible evice.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the display sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz-Hernandez (U.S. Pub. No. 2014/0282051).
As to claim 1, Cruz-Hernandez teaches an information processing apparatus (10), comprising: 
a housing (housing of Fig. 3, surrounding the display region 12) having a front surface (the housing has a front surface 12) and a sub-surface (surfaces on the right 
the housing being capable of being held by a user (Figs. 6 and 7 show that the device is being held by a user); 
a display section arranged on the front surface (Figs. 3 and 4, there is a display 12 on the front surface of the device 10); 
a pressure-sensitive sensor (18, [0017], line 4) that detects a pressure value with respect to the sub-surface ([0023], lines 7-12); and 
a control section (14) that identifies a status (signal sent to the processor 14) that the operation area is operated by the user ([0023], lines 14-17) and a status that the operation area is held by the user on a basis of the pressure value ([0026], lines 1-11, detecting the operation area having the sensor 18 experiences the presence or absence of pressure above a required threshold and when the device has four sensors 18, then the device would follow a set of maps wherein each bit represents a particular sensor and each map is associated with a particular grasping contact, [0026], lines 14-19) and executes predetermined processing (processes such as GUI configuration for vertically oriented left handed grasp, GUI configuration based on the mapping of the grasping contacts to GUI configuration while displaying the text message composition screen, [0032], lines 10-29) on a basis of an operation by the user with respect to the operation area in a case where the status is determined that the operation area is operated (the 
As to claim 2, Cruz-Hernandez teaches the control section (14) determines that the operation area (area having sensors 18) is operated by the user in a case where it satisfies a condition (contact being applied to all sensors so a 1111 binary value is achieved, [0026], lines 4-19) that the pressure value continues to take a value within a predetermined range (the controller 14 receives sensor signals corresponding to each of the one or more of the sensor 18 of the handheld device 10, wherein the processor 14 detects the presence of a pressure that is within a range, which is a range above the required threshold value, [0026], lines 4-11) within a predetermined time (the value of pressure measured over time is used, [0029], lines 19-22). 
As to claim 3, Cruz-Hernandez teaches the control section determines that the operation area is held by the user (processor receiving signals from the sensors 18) in a case where the condition is not satisfied (if a condition of 1111 is not achieved then the device could output any other combinations of binary values such as 0001 or 1110 or etc. which means the user is still in contact with the device, however, not all the sensors are outputting a pressure sensing value and therefore the condition to output 1111 is not met, [0027], lines 15-22). 
As to claim 4, Cruz-Hernandez teaches a plurality of the pressure-sensitive sensors (18), wherein the control section (14) identifies a status (processor receiving signals from the sensors 18) that the operation area is operated by the user (when the user operates the operation area a signal is sent to the processor 14 to show the 
As to claim 5, Cruz-Hernandez teaches the control section determines that the operation area is in a status (processor receiving signals from the sensors 18) operated by a user (when the user operates the operation area a signal is sent to the processor 14 to show the presence or absence of pressure, [0026], lines 4-19) in a case where the second pressure value is less than a predetermined threshold (when the second 
As to claim 6, Cruz-Hernandez teaches the control section determines that the operation area is in a status (processor receiving signals from the sensors 18) held by the user (when the user operates the operation area a signal is sent to the processor 14 to show the presence or absence of pressure, [0026], lines 4-19) in a case where the second pressure value is a predetermined threshold or more (when the pressure value is higher than a required threshold the a pressure value of one is assigned to the sensor, [0026], lines 4-11 and therefore the value of the second two pressure sensors are 11 like 1011, 1111, 0111 or 0011, [0026], lines 14-19). 
As to claim 7, Cruz-Hernandez teaches the control section (14) determines a position in which the operation area is set in the sub-surface (if a device 10 has four sensors 18, the memory of the device may set a binary set of maps such as 0001, 0010, and etc. to which the operation area is set on the sub-frame and which one of the sensors detects the presence or absence of pressure, [0026], lines 14-19). 
As to claim 9, Cruz-Hernandez teaches the control section (14) determines a holding pattern of the housing held by the user on a basis of the pressure value ([0026], lines 4-19, the set of maps determines which sensor 18 is detecting the presence or absence of pressure above a required threshold) and determines a position in which the operation area is set on a basis of the holding pattern (when the user holds the device sensors 18 detect the presence or absence of the pressure and based on the a set of 
As to claim 11, Cruz-Hernandez teaches when the holding pattern is changed ([0025], lines 1-9), the control section (14) newly determines a position in which the operation area is set at the sub-surface on a basis of a change in the holding pattern ([0012], lines 1-13, the GUI of the display changes based on the user’s grip). 
As to claim 15, Cruz-Hernandez teaches in a case where the status (receiving signals from the sensors 18) is determined that the operation area is operated by the user (when the user operates the operation area a signal is sent to the processor 14 to show the presence or absence of pressure, [0026], lines 4-19), the control section executes predetermined processing on a basis of the pressure value ([0032], lines 1-15, the controller 14 executes corresponding GUI according to the user’s grip, wherein the sensors that experience pressure have a value of one and the ones that don’t experience pressure have a value of zero, [0026], lines 4-11). 
As to claim 17, Cruz-Hernandez teaches an information processing method (information processing method for apparatus 10), comprising: identifying, on a basis of a pressure value with respect to a sub-surface ([0023], lines 7-12) of a housing (housing of Fig. 3, surrounding the display region 12) having a front surface (the housing has a front surface 12) including a display section (12) and the sub-surface (surfaces on the right side, left side and top side) including an operation area (operation area of the sensors 18), the housing being capable of being held by a user (Figs. 6 and 7 show that the device is being held by a user), a status (signal sent to the processor 14) that the 
As to claim 18, Cruz-Hernandez teaches a program executed by a computer ([0015], lines 12-14), the program (program stored on memory 16) causing the computer to do steps of: identifying, on a basis of a pressure value with respect to a sub-surface ([0023], lines 7-12) of a housing (housing of Fig. 3, surrounding the display region 12) having a front surface (the housing has a front surface 12) including a display section (12) and the sub-surface (surfaces on the right side, left side and top side) including an operation area (operation area of the sensors 18), the housing being capable of being held by a user (Figs. 6 and 7 show that the device is being held by a user), a status (signal sent to the processor 14) that the operation area is operated by the user ([0023], lines 14-17) and a status that the operation area is held by the user . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of Tokutake (U.S. Pub. No. 2013/0321329).
As to claim 8, Cruz-Hernandez teaches wherein the control section (14) determines a position in which the operation area is set on a basis of the detected 
Cruz-Hernandez does not teach a motion sensor,
Tokutake teaches a motion sensor (108) that detects a posture of the housing ([0044], lines 2-16), 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the motion sensor of Tokutake to the apparatus of Cruz-Hernandez because to detect motion or a direction of the apparatus to determine whether the casing constituting the mobile telephone terminal apparatus 100 is in a longitudinal direction, or a lateral direction, [0044], lines 2-4 and 12-16.
As to claim 10, Cruz-Hernandez teaches the apparatus of claim 1
Cruz-Hernandez does not teach determines a position in which the operation area is set at the sub-surface on a basis of a change in the posture,
Tokutake teaches when the posture of the housing is changed (Figs. 13A and 13B show the posture of the housing is changed), the control section (110) newly determines a position in which the operation area is set at the sub-surface on a basis of a change in the posture (when the posture of the housing changes from vertical to horizontal or the other way around wherein the operation area 854 is set at the sub-surface of the display is changed to operation area 864). 
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of Grupinski (U.S. Pub. No. 2017/0003874).
As to claim 13, Cruz-Hernandez teaches the apparatus of claim 1,
Cruz-Hernandez does not teach the display sections are arranged on the front surface and the sub-surface,
Grupinski teaches the display sections are arranged on the front surface and the sub-surface (the display sections are arranged on the front surface 1010 and the sub-surface 1020/1030, Fig. 2), and the control section (200, [0062]) causes a GUI (Graphical User Interface) to be displayed at a position corresponding to the operation area on the sub-surface of the display section (Figs. 14A and 15A show that a GUI is displayed at a position corresponding to the operation area where the user puts two of his/her fingers and then separates them in a + and - vertical directions and when the 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the GUI and control section of Grupinski to the apparatus of Cruz-Hernandez because to provide an electronic device capable of supporting various user interactions using a keypad displayed in an auxiliary display region, [0008], lines 4-7.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of Choi (U.S. Pub. No. 2016/0225346).
As to claim 14, Cruz-Hernandez teaches wherein in a case where the status (signal sent to the processor 14) is determined that the operation area is operated by the user (when the user operates the operation area a signal is sent to the processor 14 to show the presence or absence of pressure, [0026], lines 4-19), the control section executes predetermined processing on a basis of the detected contact position ([0032], lines 1-15, the controller 14 executes corresponding GUI according to the user’s grip).
Cruz-Hernandez does not teach a proximity sensor,
Choi teaches a proximity sensor (140) arranged on the sub-surface that detects a user contact position ([0056], lines 5-11).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the proximity sensor of Choi to the apparatus .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of An (U.S. Pub. No. 2016/0225346).
As to claim 16, Cruz-Hernandez teaches the apparatus of claim 1,
Cruz-Hernandez does not teach a folding display device,
An teaches the housing has a shape changeable between an expanded status and a folded status (Figs. 4 and 5 show that the display device has a housing wherein the display is changeable between a folded status Fig. 5 and an expanded status Fig. 4). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention as filed to have added the display housing of An to the apparatus of Cruz-Hernandez because the electronic device 101 may control the data displayed on the main display 150 of the main display unit 500 (for example, the data displayed on the sub-display is displayed on the main display 150) based on an opening/closing operation (and/or an arrangement state) of the sub-display unit 505, [0101], lines 1-6.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to because the prior art references do not teach the control section causes a guide showing a position in which the operation area is set to be displayed on the display section at the front surface when the operation area is set at the sub-surface.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terrero (U.S. Pub. No. 2015/0234581) teaches a method and apparatus for adjusting and moving a user interface.
Lee (U.S. Pub. No. 2018/0074636) teaches an electronic device controlling the display according to pressure on the side of the display.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691